PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of 
Kotamarti, Rao
Application No. 14/228,358
Filed: March 28, 2014
Attorney Docket No.: 2959.078US1
For: DATA SYNCHRONIZATION
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed December 20, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed May 3, 2019. The issue fee was timely paid on July 31, 2019.  Accordingly, the application became abandoned on 
August 1, 2019.  A Notice of Abandonment was mailed and August 27, 2019. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Corrected Application Data Sheet (ADS) for Inventor Rao Kotamarti, (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay. 

The request under 37 CPR 1.46 was approved on January 11, 2022 and the Office records have been updated to reflect the applicant’s proper name. The Substitute Statement previously filed on October 13, 2021 is now considered to be properly executed.

In view of the accompanying petition to withdraw from issue and request for continued examination, this application is being referred to the appropriate deciding official for consideration under 37 CPR 1.313(c)(2).







Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions